UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


KWAYLON DEMARIS WILLIAMS,                         §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:21-CV-123
                                                  §
JOHN DOE,                                         §
                                                  §
                Defendant.                        §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Kwaylon Demaris Williams, proceeding pro se, filed the above-styled lawsuit. The court

referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to applicable laws and orders of the court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending this lawsuit be dismissed without prejudice as repetitious.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

Report and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

this lawsuit.


           SIGNED at Beaumont, Texas, this 7th day of May, 2021.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
